Citation Nr: 0928075	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  97-20 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, to include as due to exposure to herbicides.

2.  Entitlement to service connection for Alzheimer's 
disease, to include as due to exposure to herbicides.

3.  Entitlement to service connection for syphilis, to 
include as due to exposure to herbicides.

4.  Entitlement to service connection for a disability of the 
liver, to include as due to exposure to herbicides.

5.  Entitlement to service connection for paranoid 
schizophrenia, to include as due to exposure to herbicides.




REPRESENTATION

Appellant represented by:	Rose Ann Fleming, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
December 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 1998, April 2005, and May 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The February 1998 rating decision denied entitlement to 
service connection for paranoid schizophrenia.  This claim 
has previously been remanded by the Board in March 2001 and 
August 2004, and it is again before the Board for appellate 
review.  

The April 2005 rating decision denied entitlement to service 
connection for Alzheimer's disease, a bilateral knee 
disability, and syphilis.  

The May 2007 rating decision denied entitlement to service 
connection for cirrhosis of the liver.



In February 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Veteran testified at a videoconference 
hearing at the Cleveland RO in February 2009.  The Veteran 
expressed the desire to testify at this hearing, despite the 
absence of his representative, with the assistance of a 
Veteran Service Representative from the Cleveland RO.  
Nevertheless, although the Veteran's hearing was held, and a 
transcript is associated with the record, upon further 
review, it appears that it is necessary to provide the 
Veteran with the opportunity to testify at another hearing.  

In this regard, the Board notes that the day before the 
hearing, the Board received a letter from the Veteran's 
representative stating that a scheduling conflict rendered 
her unable to accompany the Veteran to his hearing.  She 
requested that his hearing be rescheduled.  The Board 
subsequently granted the motion to reschedule.  See 38 C.F.R. 
§ 20.704 (2008).  

Immediately thereafter, as noted above, the Veteran did 
report for his personal hearing, and expressed the desire to 
testify even though his representative could not be present.  
Consequently, the hearing was held, and a transcript of that 
hearing is associated with the claims file.  

It must be noted that it is not unusual for Veteran's to 
testify without the presence of a representative if that 
representative is unavailable at that time.  Upon further 
review of the record, however, it appears that the Veteran's 
representative strongly desires to be present for the 
Veteran's hearing.  In particular, the Veteran's 
representative has argued that it is particularly important 
that she be present at a hearing to assist the Veteran in 
light of his diagnosis of Alzheimer's disease.  Furthermore, 
it must also be noted that difficulties experienced at the 
hearing in eliciting testimony from the Veteran do suggest 
that the concerns of his representative are valid, and that 
her assistance would be of great benefit to the Veteran.  

In this regard, regulations do provide that an appellant will 
be accorded full right to representation in all stages of an 
appeal by a recognized organization, attorney, agent, or 
other authorized person.  38 C.F.R. § 20.600 (2008).  
Therefore, given the unusual circumstances of this case, and 
the strong desire of the Veteran's representative to assist 
the Veteran in presenting testimony at a personal hearing, 
the Board concludes this case must be remanded in order to 
provide the Veteran another opportunity to attend the 
requested Board videoconference hearing accompanied by his 
representative.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing before a Veterans Law Judge at the 
Cleveland RO.  Appropriate notification 
should be given to the Veteran and his 
representative, and such notification 
should be documented and associated with 
the Veteran's claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

